                                             1   FARLEY J. NEUMAN (SBN 100021)
                                                 fneuman@gnhllp.com
                                             2   PATRICIA L. BONHEYO (SBN 194155)
                                             3   pbonheyo@gnhllp.com
                                                 GOODMAN NEUMAN HAMILTON LLP
                                             4   417 Montgomery Street, 10th Floor
                                                 San Francisco, CA 94104
                                             5   Telephone: (415) 705-0400
                                                 Facsimile: (415) 705-0411
                                             6
                                                 Attorneys for Plaintiffs
                                             7   PATRICK G. DEVLIN and
                                                 SHAWN L. DEVLIN
                                             8

                                             9   SONIA MARTIN (SBN 191148)
                                                 sonia.martin@dentons.com
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            10   ELIZABETH PAPAY (SBN 274451)
                                                 elizabeth.papay@dentons.com
     SAN FRANCISCO, CALIFORNIA 94105




                                            11   DENTONS US LLP
                                                 One Market Plaza
           DENTONS US LLP




                                            12   Spear Tower, 24th Floor
             (415) 267-4000




                                                 San Francisco, California 94105
                                            13   Telephone:    (415) 267-4000
                                                 Facsimile:    (415) 267 4198
                                            14
                                                 Attorneys for Defendant
                                            15   NATIONWIDE MUTUAL INSURANCE
                                                 COMPANY and NATIONWIDE PRIVATE CLIENT
                                            16

                                            17
                                                                              UNITED STATES DISTRICT COURT
                                            18
                                                                             NORTHERN DISTRICT OF CALIFORNIA
                                            19
                                                                             SAN FRANCISCO/OAKLAND DIVISION
                                            20

                                            21
                                                 PATRICK G. DEVLIN and SHAWN L.                  Case No. 19-cv-02994 MMC
                                            22   DEVLIN,
                                                                                                 STIPULATION FOR DISMISSAL
                                            23                     Plaintiffs,                   AND [PROPOSED] ORDER
                                            24          v.
                                            25   NATIONWIDE MUTUAL INSURANCE
                                                 COMPANY, NATIONWIDE PRIVATE
                                            26   CLIENT, and DOES 1-20, INCLUSIVE,
                                            27                     Defendants.
                                            28
                                                                                                         STIPULATION FOR DISMISSAL AND
                                                 Case No. 19-cv-02994- MMC                 -1-
                                                                                                                      [PROPOSED] ORDER
                                             1          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties hereby stipulate

                                             2   that this action shall be DISMISSED in its entirety WITH PREJUDICE, with each side bearing

                                             3   its own fees and costs.

                                             4

                                             5          IT IS SO STIPULATED.

                                             6
                                                 Dated: August 14, 2019                            GOODMAN NEUMAN HAMILTON LLP
                                             7

                                             8
                                                                                                   By: /s/ FARLEY J. NEUMAN
                                             9                                                               FARLEY J. NEUMAN
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            10                                                         Attorneys for Plaintiffs
                                                                                                       PATRICK G. DEVLIN and
     SAN FRANCISCO, CALIFORNIA 94105




                                            11                                                         SHAWN L. DEVLIN
           DENTONS US LLP




                                            12
             (415) 267-4000




                                            13    Dated: August 14, 2019                           DENTONS US LLP
                                            14

                                            15                                                     By: /s/ SONIA MARTIN
                                                                                                             SONIA MARTIN
                                            16
                                                                                                       Attorneys for Defendants
                                            17                                                         NATIONWIDE MUTUAL INSURANCE
                                                                                                       COMPANY and NATIONWIDE
                                            18                                                         PRIVATE CLIENT
                                            19

                                            20                                       FILER’S ATTESTATION:
                                            21             Pursuant to Local Rule 5-1(i)(3) regarding signatures, I attest under penalty of perjury
                                            22    that the concurrence in the filing of this document has been obtained from its signatories.
                                            23   Dated: August 14, 2019                         By /s/ SONIA MARTIN
                                                                                                    SONIA MARTIN
                                            24

                                            25    IT IS SO ORDERED.
                                            26
                                                  Dated: August 14, 2019
                                            27                                                         HON.
                                                                                                       HO
                                                                                                        ON.
                                                                                                          N M  MAXINE
                                                                                                                 AXINE M. CHESNEY
                                                                                                       United
                                                                                                       Unit
                                                                                                          ted
                                                                                                            ed States District Judge
                                            28    ______
                                                                                                                 STIPULATION FOR DISMISSAL AND
                                                 Case No. 19-cv-02994- MMC                       -2-
                                                                                                                              [PROPOSED] ORDER
